Honorable President of the 75th Session of the United Nations General Assembly
Honorable Secretary-General of the United Nations
Honorable Heads of State and Government
Honorable Delegates
Ladies and Gentlemen
Your Excellencies
I would like to begin my remarks by congratulating Mr. VOLKAN BOZKIR for his election as President of the 75th Session of the United Nations General Assembly, and offer him our full support during his term in office, which we wish to be full of successes.
Indeed, his election reflects the recognition, among the Member States of our Organization, of the role that his country has played in the international arena and his extensive experience. We are certain that this will greatly contribute to the success of this Session’s work, and will allow him to identify better paths toward the resolution of the major issues facing the International Community.
We would also like to express our gratitude to Professor TIJJANI MUHAMMAD BANDE and congratulate for the wisdom and dedication with which he conducted the work of the 74th Session.
Finally, we could not fail to express our appreciation to Mr. Antonio Guterres, Secretary-General of the United Nations, for the competence, selflessness, and zeal with which he has led our organization.
Mr. President,
The theme chosen for the 75th Session of the General Assembly is pertinent to the current moment that we are experiencing in our world. We are convinced that Multilateralism is the best way for us to combine our efforts and together mitigate the effects of the economic and financial crisis that the COVID-19 Pandemic has imposed on the world.
We do believe that multilateralism will allow us to overcome the enormous challenges facing the world. Indeed, the health crisis caused by the COVID-19 PANDEMIC that is ravaging the world has shown us that a combination of efforts and international solidarity can help us mitigate its nefarious and worldwide impacts.
We must not lose sight of the unceasing struggle against poverty. In our view, this is the greatest scourge on humanity, and that it is the main cause of famine, soil degradation, unbridled exploitation of natural resources, armed conflicts, population displacements, South-North migratory flows and its continuing toll in human lives.
Therefore, we take the privilege of this opportunity to reaffirm our support for renewed multilateral cooperation on behalf of the people we serve, and for more multilateralism, more solidarity, and more effectiveness in both the combat against the effects of poverty and the maintenance of international peace and security, which is an indispensable condition for inclusive and sustainable development.
In this regard, we unfortunately continue to see persistent tension spots with major humanitarian repercussions all over the planet.
Political and military conflicts persist in the Central African Republic, the Eastern Provinces of the Democratic Republic of the Congo, South Sudan, Libya, the Sahel, with emerging terrorist groups, and the actions of the terrorist groups El Chebab in East Africa and BOKO HARAM in Central and West Africa.
We are concerned and apprehensive with respect to the flare-ups of violence in the Mozambican Province of Cabo Delgado, and call for greater International Community involvement in the fight against the tragic terrorist actions in that region of Mozambique.
The perennial issue of Western Sahara continues to be a cause of concern for us and demands greater involvement from all of us in the search for a permanent solution in this prolonged negotiation process. Therefore, we reiterate our call for the involved parties to resume negotiations and reach a mutually acceptable political resolution.
In addition, the situation in the Middle East also continues to cause concern in us, in light of the constant hostility between Israel and Palestine, as well as the situation in Syria and Yemen. Therefore, we must find a compromise that will put an end to hostilities and pave the way for open dialog and negotiation toward a political solution that establishes lasting peace in that region of the world.
The economic, trade, and financial embargo imposed on Cuba many years ago continues to be, in our view, another cause of major concern. For this reason, Sao Tome & Principe reiterates our call for these sanctions to be lifted in order to allow Cuba to face the challenges of economic and social development without the constraints imposed by unfair sanctions and take better advantage of opportunities in trade relations on an equal footing with the other Member States of our Organization.
The persistence of violent extremism must continue to receive our attention but not to the detriment of other equally important challenges to human existence, which are reflected in the Sustainable Development Goals, such as combating poverty, climate change, and sea piracy, among others.
Mr. President,
Honorable Heads of State and Government
Our planet is profoundly distressed by the COVID-19 pandemic caused by the new coronavirus, with incalculable consequences both for our health and in social and economic terms.
In light of the high mortality level and devastating effects of this disease, and its high rate of spread, we must continue to use the mechanisms that multilateralism offers us in terms of international solidarity, in order to intensify the combat against the disease, deter the loss of human lives, and relaunch the economic development process in our countries.
We take this opportunity to express our appreciation for the wave of bilateral and multilateral solidarity that has benefited Sao Tome & Principe, which has allowed us to escape a potential disaster. We offer our sincere and profound gratitude to the International Community.
However, in light of the devastating effects of the COVID-19 PANDEMIC on the economies of fragile countries, such as Sao Tome & Principe, a Small Island State, we renew our call for a continued spirit of solidarity and support for a post- COVID-19 economic recovery, which is likely to be very challenging.
Mr. President,
Mr. Secretary-General,
It seems indisputable to us that the reason for the existence of the United Nations is the Maintenance of Peace and Security in the world, which is essential to foster development.
We should note, however, that the world has changed significantly since the creation of our Organization in 1945, and that we urgently need to adapt it to the new challenges of our time.
Therefore, we once again reiterate our call for the reform process underway at the United Nations to be accelerated in order to give it greater momentum and increase its representation, effectiveness, capacity, and legitimacy in actions that lead to the maintenance of international peace and security and thus drive development throughout the world.
Mr. President
Heads of State and Government
Mr. Secretary-General
Sao Tome & Principe is preparing to graduate to the category of medium- income country in December 2024, a fact of which we are proud, as it reflects a recognition of the efforts that our country has undertaken and the progress achieved in key areas of sustainable development.
However, we are aware of the internal efforts that will be required for us to overcome the enormous challenges that we will face after this graduation. Therefore, we strongly appeal for the International Community’s continued support in this new stage of our country’s development.
Mr. President
Honorable Delegates
Your Excellencies,
In closing, we would like to express our wishes that the world may see better days after this 75th Session of our august General Assembly, with peace and security, and progress toward the sustainable development that our countries long for.
Thank you very much for your attention.